179 F.2d 706
GOSSv.UNITED STATES.
No. 10937.
United States Court of Appeals Sixth Circuit.
December 14, 1949.

Hardy Goss, in pro per.
Edward T. Kane, Detroit, Mich., argued by Kenneth W. Smith, Detroit, Mich., counsel for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court overruling a motion to set aside or correct a sentence imposed upon the appellant for bank robbery under Title 28, U.S.C.A. § 2255. The purpose of the petition, as gathered from its terms, appears to be a request for a new trial so that he would be permitted to produce witnesses in support of an alibi. It appears that at the trial he was represented by counsel, had filed the required notice to the government that his defense would be based upon an alibi, but that no such witnesses were produced. Under the familiar rule that neither a petition for writ of habeas corpus nor a motion to correct or set aside sentence will substitute for an appeal, we think the appellant's petition was correctly denied.


2
A search of the papers upon our motion discloses that while two sentences were imposed they were made to run concurrently and that the total imprisonment ordered was within the maximum term permitted to be imposed by law.


3
The judgment of the district court is affirmed.